Citation Nr: 0708432	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Acquaintance




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from March 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).  In that rating decision, the RO, in 
pertinent part, denied the claim of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for tinnitus.  The veteran ultimately 
perfected appeals of those denials.

In January 2007, the veteran appeared at the RO for a travel 
Board hearing before the undersigned Acting Veteran's Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  

In March 2007, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006), the veteran's January 2007 
motion to advance his case on the Board's docket was granted 
by the undersigned.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service, nor did 
current bilateral hearing loss result from disease or injury 
of service origin.

2.  Tinnitus is not currently shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO provided the 
veteran pre- and post-adjudication VCAA notice by letters 
dated in April 2005 and March 2006.  In the notices, the 
veteran was informed of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notices included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims for service connection, he was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by correspondence dated 
in February 2007.  However, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot as the claims have been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, to the extent that any specific provision of the VCAA 
notice came after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect has 
been cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence and to address the 
issues at a hearing before the Board.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records and post service medical records from private medical 
sources and the VA Medical Center.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, no further assistance to the veteran in developing 
the facts pertinent to the issues is required to comply with 
the duty to assist under the VCAA.  

It is noted further that the veteran was afforded a pertinent 
VA medical examination in October 2005 for the purpose of 
determining the nature of the disorders at issue.  The report 
of the VA examination has been associated with the claims 
file.  In the substantive appeal, however, the veteran's 
representative argued that the October 2005 examination was 
inadequate because the examiner did not provide an opinion as 
to whether the disorders at issue are related to service.  

In this regard, the Board specifically declines to undertake 
further development to provide an additional medical 
examination or obtain a medical opinion with respect to the 
claims because there is no evidence of treatment for the 
claimed disorders either in service or for decades following 
service.  Thus, even if there were current diagnoses of the 
claimed disabilities, there is no indication that these 
disabilities are related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In view of the absence of any nexus statements in the 
treatment records, the Board believes that any opinion 
relating pertinent disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2006).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).

Allegation 

The veteran alleges that he currently has bilateral hearing 
loss and tinnitus and that these disorders are related to 
acoustic trauma that he was exposed to during his period of 
active service from weapons firing and serving on a flight 
line.  At the hearing before the Board, he testified that he 
was in the infantry as a foot soldier and did clerical work.  
He was transferred to the Air Force but was eliminated from 
flying and eventually became a supply sergeant.  He noted 
that he was exposed to noise in the infantry and on the 
flight line.  

The veteran's acquaintance testified that the veteran was 
unable to hear the television without it being turned up as 
loud as possible.  She remarked that he could not hear 
anything at church.  He thought his hearing had gotten worse 
over the past five years.  The veteran related that he had 
worn hearing aids for two years.  He indicated that he had 
worked as a police officer and had hearing loss then but that 
he never sought treatment.  

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

Service connection for sensorineural hearing loss may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Bilateral Hearing Loss

It is the veteran's contention that his exposure to weapons 
fire and a flight line in service were responsible for his 
development of bilateral hearing loss.  The veteran states 
that service connection should be granted accordingly.  

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2006).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is current evidence of bilateral hearing loss.  In response 
to that question, the Board notes that the claims file 
contains ample evidence that the veteran currently has 
bilateral hearing loss.  

Post-service medical records include the report of a March 
2005 private audiological evaluation conducted by Garden 
State Hearing & Balance Center that shows the diagnosis of 
moderate sensorineural hearing loss in both ears.  Further, 
upon VA examination in October 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
55
55
LEFT
30
50
55
60
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear, and 76 percent in the left ear.  
The pertinent diagnosis was mild to moderate sensorineural 
hearing loss in the right and left ears.  Clearly, the 
veteran's claim has satisfied Hickson element (1), medical 
evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records show no evidence of complaints treatment or diagnosis 
of hearing loss in service.  On the contrary, hearing 
examinations in September 1942, May 1943, and upon separation 
in November 1945, produced normal findings.  Moreover, the 
veteran was not a veteran of combat, and as such, the 
provisions of 38 U.S.C.A. § 1154(b) as they apply to such 
combat veteran's is not for application.  The Board finds 
that Hickson element (2) has not been satisfied as to the 
claimed bilateral hearing loss.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The 
veteran's claim, however, also fails based upon the third 
Hickson element.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current bilateral hearing 
loss that can be attributed to his period of service, as 
noted above, the CAVC has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written and oral 
statements, and the statements of VA and private medical care 
providers.  In this case, no competent medical evidence or 
opinion has been entered into the record which links or 
relates a current bilateral hearing loss to the veteran's in-
service noise exposure, or that the disorder at issue was 
otherwise related to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current bilateral hearing loss 
is related to service.  Specifically, in the report of the 
March 2005 private audiological evaluation conducted by 
Garden State Hearing & Balance Center, the audiologist's 
impression was that "based on [the veteran's] case history, 
it does not appear that his hearing impairment was due to any 
significant noise exposure which occurred in World War II."  
The audiologist expressed the belief that the veteran's 
hearing loss was secondary to serving as a policeman for over 
20 years (post-service) as well as an aging factor.  

Significantly, this opinion was submitted by the veteran's 
representative, and offered by a medical professional.  It 
was founded upon an interview with the veteran, a thorough 
examination, and was supported by sound reasons and bases.  
It is thus deemed to be of high probative value.  

Furthermore, the Board cannot help but recognize that the 
initial complaints of the disorder at issue did not manifest 
until March 2005, almost 60 years following the veteran's 
separation from service.  Therefore, the laws and regulations 
regarding the one-year presumptive period are not for 
application.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for entitlement to service connection for bilateral 
hearing loss.  As to the question of according reasonable 
doubt to the veteran's claim, on the basis of a thorough 
review of the record, it is concluded that there is no 
approximate balance of the evidence for and against the 
claim.  

Indeed, the preponderance of the evidence is against finding 
that the veteran has bilateral hearing loss that was incurred 
or aggravated in service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for the claimed disorder must be denied.

Tinnitus

The appellant argues that he has tinnitus that is the result 
of exposure to weapons fire and a flight line in service.  
Having carefully considered the veteran's contentions with 
regard to tinnitus in light of the record and applicable law, 
the Board must deny the claim.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has expressed the opinion that he currently has 
tinnitus, and that it is related to his period of active 
service.  Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of the current claimed tinnitus.  
The Board finds that the preponderance of the evidence is 
against the current existence of the claimed disability, and 
that the Hickson element (1) has therefore not been satisfied 
as to this claim.  

As noted, the appellant has asserted that he currently has 
tinnitus that is the result of acoustic trauma in service.  
The CAVC has held, however, that lay persons, such as the 
appellant, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has tinnitus.  As 
noted above, post-service medical records include the report 
of a March 2005 private audiological evaluation conducted by 
Garden State Hearing & Balance Center.  Although this report 
shows the diagnosis of moderate sensorineural hearing loss in 
both ears, it does not show complaints or a diagnosis of 
tinnitus.  

Further, in the report of the October 2005 VA audiometric 
examination, it was stated that the "veteran has no 
clinically significant complaints of tinnitus at this time."  
The audiologist's assessment did not include a diagnosis of 
tinnitus.  Clearly, the veteran's claim has not satisfied 
Hickson element (1), medical evidence of a current 
disability.  Essentially, other than the veteran's own 
statements, the claims folder contains no current diagnosis 
of tinnitus.  

Critically, the October 2005, VA audiology examination was 
conducted for the express purpose of determining the nature 
of any current hearing disorder, and determined that the 
veteran did not have current tinnitus.  This examination was 
conducted utilizing considerable testing, and included ample 
rationale for the conclusion reached.  The Board finds this 
examination to have been highly probative of the question of 
the current existence of tinnitus.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for tinnitus, where, as in the present case, the 
preponderance of the evidence fails to demonstrate that the 
appellant currently has the claimed disability.  The criteria 
for a valid claim for the disability at issue, therefore, 
have not been met in this case.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 3 
Vet. App.  at 225.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder, tinnitus.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the appellant's claim 
for service connection for tinnitus must be denied.

In conclusion, while the Board is sympathetic to the 
appellant's assertions that he currently has the claimed 
disabilities and that they are related to service, again, he 
is not qualified to render a medical opinion and his 
statements cannot serve as competent medical evidence of a 
current diagnosis or etiology of the disorders at issue.  
Absent favorable medical evidence supporting the veteran's 
conclusions, the claims cannot be granted.


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.



____________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


